 
 
IB 
Union Calendar No. 511 
112th CONGRESS 2d Session 
H. R. 511 
[Report No. 112–691, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2011 
Mr. Rooney introduced the following bill; which was referred to the Committee on the Judiciary 
 
 
September 28, 2012 
Reported with an amendment and referred to the Committee on Natural Resources for a period ending not later than December 5, 2012, for consideration of such provisions of the bill and amendment as fall within the jurisdiction of that committee pursuant to clause 1(m), rule X 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
December 5, 2012 
Additional sponsors: Mr. Rivera, Mr. Deutch, Mr. Young of Florida, Mr. Miller of Florida, Mr. West, Mr. Crenshaw, Mr. Hastings of Florida, Ms. Wilson of Florida, Ms. Ros-Lehtinen, Mr. Diaz-Balart, Mr. Farr, Mr. Gallegly, Mr. Berman, Mr. Pierluisi, Mr. Polis, and Ms. Castor of Florida 
 
 
December 5, 2012 
The Committee on Natural Resources discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To amend title 18, United States Code, to prohibit the importation of various injurious species of constrictor snakes. 
 
 
1.Importation or shipment of injurious speciesSection 42(a)(1) of title 18, United States Code, is amended in the first sentence by inserting after polymorpha; the following: of the Indian python of the species Python molurus, including the Burmese python of the species Python molurus bivittatus; of the reticulated python of the species Broghammerus reticulatus or Python reticulatus; of the Northern African python of the species Python sebae; of the Southern African python of the species Python natalensis; of the boa constrictor of the species Boa constrictor; of the yellow anaconda of the species Eunectes notaeus; of the DeSchauensee’s anaconda of the species Eunectes deschauenseei; of the green anaconda of the species Eunectes murinus; of the Beni anaconda of the species Eunectes beniensis;. 
 
 
1.Importation or shipment of injurious species 
(a)Inclusion of certain constrictor snakes as injurious speciesSection 42(a)(1) of title 18, United States Code, is amended in the first sentence by inserting after polymorpha; the following: of the Indian python of the species Python molurus, including the Burmese python of the species Python molurus bivittatus; of the reticulated python of the species Broghammerus reticulatus or Python reticulatus; of the Northern African python of the species Python sebae; of the Southern African python of the species Python natalensis; of the boa constrictor of the species Boa constrictor; of the yellow anaconda of the species Eunectes notaeus; of the DeSchauensee’s anaconda of the species Eunectes deschauenseei; of the green anaconda of the species Eunectes murinus; of the Beni anaconda of the species Eunectes beniensis;. 
(b)Requirement that violation be committed knowinglySection 42(b) of such title is amended by striking Whoever violates and inserting Whoever knowingly violates. 
(c)Exemption for certain entities importing or shipping certain speciesSection 42 of such title is amended by inserting after subsection (c) the following: 
 
(d)
(1)Subsection (a)(1) shall not apply to a State fish and wildlife agency or an exhibitor in the case of the importation or shipment of— 
(A)the Indian python of the species Python molurus, including the Burmese python of the species Python molurus bivittatus; 
(B)the reticulated python of the species Broghammerus reticulatus or Python reticulatus; 
(C)the Northern African python of the species Python sebae; 
(D)the Southern African python of the species Python natalensis; 
(E)the boa constrictor of the species Boa constrictor; 
(F)the yellow anaconda of the species Eunectes notaeus; 
(G)the DeSchauensee's anaconda of the species Eunectes deschauenseei; 
(H)the green anaconda of the species Eunectes murinus; or 
(I)the Beni anaconda of the species Eunectes beniensis. 
(2)For purposes of this subsection— 
(A)the term exhibitor has the meaning given such term in section 1.1 of title 9, Code of Federal Regulations (as in effect on January 1, 2012); and 
(B)the term State fish and wildlife agency has the meaning given such term in section 80.1 of title 50, Code of Federal Regulations (as in effect on January 1, 2012). . 
 
 
December 5, 2012 
The Committee on Natural Resources discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed  
